Title: From George Washington to Robert Dinwiddie, 25 June 1756
From: Washington, George
To: Dinwiddie, Robert



[Winchester, 25 June 1756]
To the Honourable Robert Dinwiddie, esquire.Honble Sir,

I was in hope that by Garrisoning the Forts with part of the Militia, we should have been able to have mustered a greater number of Soldiers to work upon the Forts that are to be built: But I am under the greatest apprehensions, that all who are now up will desert: They go off in twenties—and all threaten to return, if they are not relieved in a very short time, or discharged.

Many applications have been made to me for that purpose; but I have absolutely refused to dismiss any, as the Draughts fall so short of what the Country expected; until I have your Honours orders. If they should go, as I suppose they will—we shall again be much exposed to all excursions; and can not defend so extensive a Frontier; nor can we be able to conduct the work that is expected at our hands.
I have thought it expedient to inform your Honour of the dissatisfaction that prevails among the Militia—that you may give such necessary orders as the nature of the case requires. I am &c.

G:W.
Winchester June 25th 1756.    

